Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
This application is a 371 of PCT/FR2015/051967 (filed 7/17/2015) which claims foreign application FRANCE 1457198 (filed 7/25/2014).

Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 5/10/2018 is acknowledged. Claims 5-6 remain withdrawn for examination because they draw to nonelected invention, there being no allowable generic or linking claim. 
Claims 7-16 are under examination. 

 EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeremy W. Miller on 3/12/2021.

The application has been amended as follows:	
IN THE CLAIMS:
Please cancel claims 5-6. 
Please amend claims 7 and 13 as follows: 
In claim 7, step b), line 2, please delete “portion of the” after “phase from the”; in step d), line 3, please delete “and” after “step a)”.
In claim 13, line 2, please replace “amendment,” with - - amendment - - after “to produce”. 

The following is an examiner’s statement of reasons for allowance: The closest prior art, WO 2012/170989 teaches a method for producing volatile fatty acids from microbial fermentation without teaching/suggesting step of repeatedly reintroducing a portion of the residual liquid phase containing the portion of microorganisms back into the liquid phase of the anaerobic fermentation of step a) that is ongoing as claimed, and it is not obvious to reintroducing a portion of the residual liquid phase containing the portion of microorganisms back into the liquid phase of the anaerobic fermentation because WO 2012/170989 only teaches recycling of water into the fermenter thus provides no motivation to combine the claimed steps for anticipated success of volatile fatty acids production using reintroduced/recycled microorganisms. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 7-16 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BIN SHEN/Primary Examiner, Art Unit 1653